Citation Nr: 1641483	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a an initial disability rating in excess of 20 percent prior to June 2, 2014 and in excess of 40 percent thereafter for a thoracolumbar spine disability.  

2.  Entitlement to an initial disability rating in excess of 40 percent from June 2, 2014 for radiculopathy of the right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent from June 2, 2014 for radiculopathy of the left lower extremity.  

4.  Entitlement to an initial disability rating in excess of 20 percent prior to November 21, 2012 and in excess of 30 percent thereafter for a cervical spine disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2010 rating decision, the RO awarded service connection for cervical spine and thoracic spine degenerative joint disease and degenerative disc disease, status post fusion, and assigned a 20 percent disability rating, effective April 1, 2010.  The RO also continued a previous denial of service connection for a back condition at that time.  In a June 2011 rating decision, the RO, in part, denied service connection for costochondritis and bilateral hearing loss.  The Veteran perfected an appeal on all these issues.  

In a March 2012 rating decision, the RO awarded service connection for degenerative disc disease and thoracolumbar spine strain and assigned a 20 percent disability rating, effective August 9, 2011.  This claim in the Board's review of the procedural history, however, stems from April 1, 2010.  By a March 2013 rating decision, the RO awarded an increased disability rating for the Veteran's cervical spine disability, characterized as status post cervical spine fusion C4-T1, granting a 30 percent disability rating effective November 21, 2012.  Thereafter, in a January 2015 rating decision, the RO awarded an increased disability rating for the Veteran's thoracolumbar spine disability, characterized as degenerative disc disease thoracolumbar spine strain, and assigned a 40 percent disability rating effective June 2, 2014.  At that time, the RO also awarded a separate disability rating for radiculopathy of the right lower extremity, assigning a 40 percent disability rating, effective June 2, 2014, and a separate disability rating for radiculopathy of the left lower extremity, assigning a 10 percent disability rating, effective June 2, 2014.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2015.  A transcript of that hearing has been associated with the claims file.  

In October 2015, the Board reopened the Veteran's claim for service connection for bilateral hearing loss.  At that time, the Board found that the issue of entitlement to a TDIU had been raised by the record and was part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also remanded the claims to the Appeals Management Center (AMC) for entitlement to service connection for bilateral hearing loss and costochondritis, increased ratings for a cervical spine disability, a thoracolumbar spine disability and radiculopathy of the lower extremities and entitlement to a TDIU for additional development.  

By a March 2016 rating decision, the AMC awarded service connection for bilateral hearing loss and costochondritis, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full, they are not in appellate status before the Board and need not be addressed further.

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  



FINDINGS OF FACT

1.  The probative evidence of record reflects that, throughout the duration of the appeal, the Veteran's thoracolumbar spine disability, at worst, was productive of pain radiating into the lower extremities with flare ups, and limitation of movement with bending and twisting and objective findings of flexion to 30 degrees; there have been no findings of additional limitation on repetitive motion, muscle spasm or guarding, incapacitating episodes in a 12 month period or ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.

2.  The probative evidence of record reflects that, from June 2, 2014, the Veteran's radiculopathy of the right lower extremity, at worst, has been productive of moderately severe incomplete paralysis of the sciatic nerve.  

3.  The probative evidence of record reflects that, from June 2, 2014, the Veteran's radiculopathy of the left lower extremity, at worst, has been productive of mild incomplete paralysis of the sciatic nerve.  

4.  The probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's cervical spine disability, at worst, has been productive of pain, forward flexion limited to 15 degrees, with no unfavorable ankylosis of the cervical spine, thoracolumbar spine or entire spine and no incapacitating episodes; from May 29, 2012, objective findings reflect radiculopathy of the left upper extremity with mild incomplete paralysis and radiculopathy of the right upper extremity with severe incomplete paralysis.  

5.  The probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's service-connected disabilities have rendered him unable to secure and maintain substantially gainful employment.  



CONCLUSIONS OF LAW

1.  Throughout the duration of the appeal period, the criteria for an initial 40 percent disability rating, but no higher, for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  The criteria for the assignment of an initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

3.  The criteria for the assignment of an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

4.  Throughout the duration of the appeal period, the criteria for an initial 30 percent disability rating, but no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2015).

5.  The criteria also are met for the assignment of a separate 50 percent rating, but no higher, for radiculopathy of the right upper extremity as of May 29, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Note 1, and 4.124a, DC 8510 (2015).

6.  The criteria also are met for the assignment of a separate 20 percent rating, but no higher, for the associated radiculopathy of the left upper extremity as of May 29, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Note 1, and 4.124a, DC 8510 (2015).

7.  From April 1, 2010 until May 28, 2012, the criteria for a TDIU have been met.  38 C.F.R. § 4.16(a) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by April 2010, December 2010, January 2012, November 2012 and June 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private and VA medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The September 2010, December 2010, February 2012, May 2012, January 2015 and January 2016 VA examinations reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in July 2015.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in  October 2015 in order to attempt to obtain any outstanding records and afford the Veteran VA examinations, thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's thoracolumbar spine disability and cervical spine disability have each been rated under 38 C.F.R. § 4.71a, DC 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, intervertebral disc syndrome (IVDS) or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 38 C.F.R. § 4.71a.  

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

The radiculopathy of the right and left lower extremities is currently rated under DC 8520 which provides ratings for paralysis of the sciatic nerve.  DC 8520 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

Radiculopathy of the right and left upper extremities is rated according to DC 8510, pertaining to paralysis of the upper radicular group (fifth and sixth cervicals).  DC 8510 provides that mild incomplete paralysis is rated 20 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated as 40 percent disabling on the major side and 30 percent disabling on the minor side.  A 50 percent rating is warranted for severe incomplete paralysis of the radicular group of the major extremity, and a 40 percent rating is warranted for severe incomplete paralysis affecting the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side.  38 C.F.R. § 4.124a, DC 8510 (2015).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

Thoracolumbar Spine Disability and Radiculopathy of the Lower Extremities

The probative evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and VA examinations, demonstrates that, throughout the duration of the appeal, the Veteran's thoracolumbar spine disability, at worst, was productive of pain radiating into the lower extremities with flare ups, and limitation of movement with bending and twisting and objective findings of flexion to 30 degrees.  The probative evidence of record does not demonstrate findings of additional limitation on repetitive motion, muscle spasm or guarding, incapacitating episodes in a 12 month period or ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.  Therefore, the Board finds that the probative evidence of record demonstrates that the Veteran's thoracolumbar spine disability, at its worst, is productive of forward flexion of the thoracolumbar spine at 30 degrees.  

The Veteran's lumbar spine disability therefore more nearly approximates the criteria for a 40 percent disability rating throughout the duration of the appeal, under DC 5237, which provides for forward flexion of the thoracolumbar spine 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

Although VA examinations demonstrate pain beginning at 5 degrees, at worst, per the February 2012 VA examination, there have been no findings that were akin to ankylosis, either favorable or unfavorable, of the thoracolumbar spine or entire spine.  Thus, in considering his complaints of pain and additional functional loss during flare up, in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds the evidence supports an initial 40 percent disability rating, though no greater throughout the duration of the appeal period.  See Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

While a 40 percent disability rating is warranted throughout the duration of the appeal, the Board finds that an even higher disability rating is not and has not been at any time during the pendency of this appeal.  The probative evidence of record, including the September 2010, December 2010, February 2012, January 2015 and January 2016 VA examinations, fails to demonstrate that there is any evidence of unfavorable ankylosis of the thoracolumbar or entire spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

The Board has considered whether separate ratings are warranted based on neurological manifestations of the Veteran's thoracolumbar spine disability, however, with exception to the right and left lower extremity radiculopathy, discussed below, no other such manifestations have been demonstrated by the objective findings of record.

Accordingly, the Veteran's thoracolumbar spine disability warrants a 40 percent disability rating though no higher, since the date of his claim for increase on April 1, 2010, under DC 5237.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The probative evidence of record, including the Veteran's lay statements and testimony, VA medical records and the VA examinations, demonstrates that, from June 2, 2014, the Veteran's radiculopathy of the right lower extremity, at worst, has been productive of moderately severe incomplete paralysis of the sciatic nerve.  At no point during the pendency of this appeal has the radiculopathy of the right lower extremity caused what has amounted to severe incomplete paralysis with marked muscular atrophy or complete paralysis of the sciatic nerve.  In this regard, the Board observes that muscle atrophy was never found upon physical examination in any VA examination.  Therefore, at most, a 40 percent rating is warranted under DC 8520 for radiculopathy of the right lower extremity.  

The probative evidence of record, including the Veteran's lay statements and testimony, VA medical records and the VA examinations, demonstrates that, from June 2, 2014, the Veteran's radiculopathy of the left lower extremity, at worst, has been productive of mild incomplete paralysis of the sciatic nerve.  At no point during the pendency of this appeal has the radiculopathy of the left lower extremity caused what has amounted to moderate, moderately severe or severe incomplete paralysis with marked muscular atrophy.   In this regard, the Board observes that no more than mild findings were never found upon physical examination in any VA examination.  Therefore, at most, a 10 percent rating is warranted under DC 8520 for radiculopathy of the right lower extremity.  

Accordingly, from June 2, 2014, the Veteran's radiculopathy of the right lower extremity warrants a 40 percent disability rating, though no higher, under DC 8520 and, likewise, his radiculopathy of the left lower extremity also warrants a 10 percent disability rating, though no higher, under DC 8520.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.124a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cervical Spine Disability and Radiculopathy of the Upper Extremities

The probative evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and VA examinations, demonstrates throughout the duration of the appeal, the Veteran's cervical spine disability, at worst, has been productive of pain; forward flexion limited to 15 degrees, with no unfavorable ankylosis of the cervical spine, thoracolumbar spine or entire spine and no incapacitating episodes.  Therefore, the Board finds that the probative evidence of record demonstrates that the Veteran's thoracolumbar spine disability, at its worst, is productive of forward flexion of the cervical spine to 15 degrees.  

The Veteran's cervical spine disability therefore more nearly approximates the criteria for a 30 percent disability rating throughout the duration of the appeal, under DC 5237, which provides for forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a.  

Although VA examinations demonstrate the Veteran reported pain, there have been no findings indicating that pain caused additional limitation or limitation of motion that was akin to ankylosis, either favorable or unfavorable, of the cervical spine, thoracolumbar spine or entire spine.  Thus, in considering his complaints of pain, in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds the evidence more nearly approximates an initial 30 percent disability rating, though no greater throughout the duration of the appeal period.  See Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

While a 30 percent disability rating is warranted throughout the duration of the appeal, the Board finds that an even higher disability rating is not and has not been at any time during the pendency of this appeal.  The probative evidence of record, including the September 2010, December 2010, May 2012 and January 2016 VA examinations, fails to demonstrate that there is any evidence of unfavorable ankylosis of the cervical spine, thoracolumbar or entire spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

The Board has considered whether separate ratings are warranted based on neurological manifestations of the Veteran's cervical spine disability, however, with exception to the right and left upper extremity radiculopathy discussed below, no other such manifestations have been demonstrated by the objective findings of record.

Accordingly, the Veteran's cervical spine disability warrants a 30 percent disability rating, though no higher, from the date of his claim for increase on April 1, 2010 under DC 5237.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The probative evidence of record, including the Veteran's lay statements and testimony, VA medical records and the VA examinations, demonstrates that, from May 29, 2012, objective findings reflect radiculopathy of the left upper extremity with mild incomplete paralysis, at worst, and radiculopathy of the right upper extremity with severe incomplete paralysis, at worst.  In the May 2012 VA examination, radiculopathy was found in both upper extremities involving the C5/C6 nerve roots, upper radicular group.  In the January 2016 VA examination, the Veteran reported he was right handed.  In addition, the VA examiner found that the Veteran's right upper extremity was productive of limited use and the Veteran reported limitations of the right upper extremity included weakness, numbness, lack of fine motor control, difficulty shaving, difficulty administering diabetic medication and frequent dropping.  Therefore, affording the Veteran the benefit of the doubt, his left upper extremity more nearly approximates the criteria for a 20 percent disability rating under DC 8510, which provides a 20 percent disability rating for mild incomplete paralysis of the minor extremity.  In addition, affording the Veteran the benefit of the doubt, his right upper extremity more nearly approximates the criteria for a 50 percent disability rating under DC 8510, which provides a 50 percent disability rating for severe incomplete paralysis of the radicular group of the major extremity.  

At no point during the pendency of this appeal has the radiculopathy of the left upper extremity caused what has amounted to more than mild symptoms.  Also at no point during the pendency of this appeal has the radiculopathy of the right upper extremity caused what has amounted to complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected.  Therefore, at most, a 20 percent rating is warranted under DC 8510 for radiculopathy of the left upper extremity and a 50 percent disability rating is warranted under DC 8510 for radiculopathy of the right upper extremity.  38 C.F.R. § 4.124a.  

Accordingly, from May 29, 2012, the Veteran's radiculopathy of the left upper extremity warrants a 20 percent disability rating, though no higher, under DC 8510 and, likewise, his radiculopathy of the right upper extremity also warrants a 50 percent disability rating, though no higher, under DC 8510.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.124a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Lay Statements

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his cervical and thoracolumbar spine and upper and lower extremities on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, severity of symptoms, and characterization of incomplete paralysis and symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's thoracolumbar spine disability, cervical spine disability, and radiculopathy of the upper and lower extremities are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected thoracolumbar spine disability, cervical spine disability, and radiculopathy of the upper and lower extremities such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as a TDIU claim has been raised during the pendency of this appeal and is being granted in this decision, as discussed below, further discussion of entitlement to TDIU is not required.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  In considering the disability ratings assigned in this decision, the Veteran's current service-connected disabilities meet the criteria under 4.16(a) for most of the appeal period, dating back to April 1, 2010.  See 38 C.F.R. §§ 4.16, 4.25; see also March 2016 rating decision codesheet.  

The Board observes that the Veteran's reported in the September 2010 VA examination the he worked as a salesman.  In the December 2010 VA examination, the examiner noted that the effects of the Veteran's spine disabilities included increased absenteeism and the effects on occupational activities included decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the upper extremity, and pain.  The February 2012 VA examination found that the effects of the Veteran's thoracolumbar spine disability on his ability to work as a salesman included being unable to work more than a couple of hours a day, he needed to sit or lay down, he could not stand longer than 45 minutes, and he could only walk a few yards.  The Veteran reported that he worked in industrial sales and had to climb stairs to get to machines which he had difficulty with, and that he was sometimes unable to do this if there were many stairs.  The Veteran also reported he could not crawl under the machines.  In the May 2012 VA examination, the Veteran's functional impact on his ability to work due to the cervical spine included lifting limited to 25 pounds.  The January 2015 VA examination of the thoracic spine revealed the functional impact on the Veteran's ability to work included lifting up to 10 pounds, walking 200 feet at one time, walking up to 5 minutes at a time in an eight hour day, standing for 10 minutes and sitting for 20 minutes.

In the January 2016 VA examination of the thoracolumbar spine, the examiner provided a statement on the impact of the Veteran's thoracolumbar spine disability on his ability to work, finding that, as a result of his radiating pain and numbness right lower extremity, representative of a lumbar radiculopathy, the Veteran was reasonably expected to be limited to light work.  The examiner also concluded that, as the Veteran was currently engaged in and experienced with sales, he should be employable in sales, however his present job required physical positioning and dodging of workplace hazards for which he was ill equipped.  The examiner found that the Veteran was limited to and had experience in light and sedentary work and he was no longer expected to tolerate the rigors of aircraft mechanics, which required climbing and difficult positioning of body parts.  In the January 2016 VA examination of the cervical spine, the examiner found that the Veteran was reasonably expected to exhibit limited use of the right upper extremity consistent with cervical radiculopathy and would be limited to sedentary work as a result and must be considered a one arm worker for all practical purposes.  The examiner noted the Veteran was trained in aircraft mechanics but no longer could perform in that occupation, however, he was experienced in sales and could conceivably, with the right employer accommodations, work in a sedentary sales position.  In an accompanying January 2016 opinion, the examiner also concluded that the Veteran would find it difficult to find employment with accommodation for a one armed sedentary salesman, although an example of employment in which he could participate would be in telephone sales.  The Board finds that any employment he had during this period was marginal.

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he was unemployable or capable of no more than marginal employment due to his service-connected disabilities, for the period from April 1, 2010.  The Board finds that any employment he had during this period was marginal.  Accordingly, the criteria for a TDIU are met from April 1, 2010 until May 28, 2012 as the combined ratings were 100 percent based on the grants of benefits in this decision as of May 29, 2012.  The Board does not find a basis which TDIU based on a single disability has been raised by the record.  



ORDER

Throughout the duration of the appeal, from April 1, 2010, an initial 40 percent disability rating, but no higher, for a thoracolumbar spine disability is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity is denied.

An initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Throughout the duration of the appeal period, from April 1, 2010, the criteria for an initial 30 percent disability rating, but no higher, for a cervical spine disability is granted, subject to the regulations applicable to the payment of monetary benefits.  

From May 29, 2012, a separate 50 percent rating, but no higher, for radiculopathy of the right upper extremity is granted, subject to the regulations applicable to the payment of monetary benefits.  

From May 29, 2012, a separate 20 percent rating, but no higher, for radiculopathy of the left upper extremity is granted, subject to the regulations applicable to the payment of monetary benefits.  

From April 1, 2010 until May 28, 2012, a TDIU is granted subject to the regulations applicable to the payment of monetary benefits.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


